           Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 1 of 6




The Honorable J. Paul Oetken                                                  August 7, 2020
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

          Re: In re Interest Rate Swaps Antitrust Litig., No. 16-MD-2704-JPO (S.D.N.Y.)

Dear Judge Oetken:

       Defendants respectfully submit this letter to bring to the Court’s attention two recent
decisions that support denial of Plaintiffs’ pending motion for class certification.

I.        In re Aluminum Warehousing Antitrust Litigation.

        In In re Aluminum Warehousing Antitrust Litigation, 2020 WL 4218329 (S.D.N.Y. July
23, 2020) (Exhibit A hereto), Judge Engelmayer denied certification of a proposed class of
industrial purchasers of aluminum. The plaintiffs in that action argued that the aluminum trading
desks of Goldman Sachs, JPMorgan, and other defendants had conspired to inflate a benchmark
price that appeared in the aluminum purchase contracts of proposed class members. The court
denied class certification on the ground that the plaintiffs had failed to show that common proof
could be used to establish the existence of classwide injury. Id. at *35–54. Several aspects of
the court’s opinion are directly relevant to why class certification should be denied here.

        1. The legal standard. In re Aluminum confirms that “to satisfy Rule 23(b)(3)’s
predominance requirement,” antitrust plaintiffs “must show that they can prove, through
common evidence, that all class members were injured by the alleged conspiracy.” Id. at *36.1
The decision also emphasizes that courts must resolve, under a preponderance of the evidence
standard, all factual and expert disputes bearing on the soundness of the proposed common proof
of classwide injury. See id. at *29, *38–41, *46.

       2. Plaintiffs’ reliance on averages. In re Aluminum also explains that proposed
common proof of classwide injury is defective where, as here, “it relies on average impact and
thereby masks the existence of uninjured class members.” Id. at *53.

        In In re Aluminum, the nature of the available data made it difficult to model the impact
of the alleged conspiracy on particular transactions. See id. at *48, *53–54. The plaintiffs’
expert therefore used estimates of average impact that were easier to model. Id. The court


1
    Unless otherwise stated, emphasis is added, and internal citations and quotations are omitted.
        Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 2 of 6


The Honorable J. Paul Oetken
August 7, 2020
Page 2

rejected those estimates as insufficient to prove classwide injury because they averaged away
individual variation within the class and potentially “mask[ed]” the existence of uninjured class
members. See id. at *48, *54. The court also objected that the plaintiffs’ reliance on averaging
yielded “false positives” because it attributed “damage” even to purchases that could not have
been damaged. Id. at *54. “With the improper averaging mechanism excised,” the court
explained, the plaintiffs’ model was “devoid of common proof that conspiratorial conduct caused
pricing injury to all purchasers” throughout the six-year class period. Id. at *48.

        Likewise here, Plaintiffs rely on estimates of average price impact that are incapable of
proving classwide injury. Uncontroverted evidence establishes that there was wide variation in
the “bid-ask spreads” that different class members paid on interest rate swaps during the
proposed class period. See Class Cert. Opp., ECF No. 815, at 26–29. Instead of accounting for
this variation, Plaintiffs’ expert simply (i) estimated the average bid-ask spreads that were paid
on various categories of swaps and (ii) arbitrarily assumed that all of those average bid-ask
spreads would have experienced the same amount of “spread compression” in the but-for world.
See id. at 23–25. Thus, just as in In re Aluminum, Plaintiffs’ averaging approach assumes away
individual variation within the proposed class and “masks” the existence of uninjured
transactions and uninjured class members. See id. at 26–35.

        Plaintiffs’ approach also generates the same types of “false positives” identified in In re
Aluminum. Unrebutted evidence establishes that numerous swaps executed during the class
period could not have been “injured” because they were executed at bid-ask spreads at or below
zero. See Class Cert. Opp. at 30–31. Plaintiffs nonetheless attribute “injury” to these swaps by
falsely assuming that no swaps were executed at bid-ask spreads at or below zero and that all
swaps that share a few basic characteristics were executed at exactly the same average spreads.
See id. at 26–35. Like the plaintiffs in In re Aluminum, Plaintiffs argue that their expert’s
estimates identify few, if any, uninjured class members, but that is precisely the point. Their
expert’s estimates are incapable of identifying uninjured class members because they falsely
assume that all swaps of a given type were executed at exactly the same spread in the actual
world and would have been executed at exactly the same lower spread in the but-for world. See
id. at 23–33. Once this “improper averaging mechanism” is excised, see In re Aluminum at *48,
the resulting estimates show that at least 9 to 27% of class members were uninjured even under
Plaintiffs’ extreme assumption of immediate 80% spread compression in the but-for world.2

       3. “Qualitative” evidence. In re Aluminum also confirms that Plaintiffs’ “qualitative”
evidence of the effects of the alleged conspiracy is incapable of proving classwide injury.

       Like Plaintiffs here, the plaintiffs in In re Aluminum argued that even without their
quantitative economic model, qualitative evidence consisting of documents and testimony from

2
  See Defs. Sur-Reply, ECF No. 891, at 8–12. These percentages likely would have been higher
if Plaintiffs’ expert had not limited his dataset to (i) fewer than 70 non-representative types of
IRS contracts among the thousands of contracts that traded during the class period and (ii) data
on only 1,100 out of the estimated 8,000 proposed class members. Id. at 8–9, 14.
        Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 3 of 6


The Honorable J. Paul Oetken
August 7, 2020
Page 3

defendants, industry analysts, and other market participants “could independently establish
classwide injury.” In re Aluminum at *38, *41. Judge Engelmayer rejected that argument for
three principal reasons. First, the “broad generalizations” that appeared in the plaintiffs’
qualitative evidence were “far too imprecise, indiscriminate, and disconnected from reliable
factual moorings to reliably establish the economically complex proposition necessary for class
certification: that all purchasers at all times throughout the lengthy class period were injured.”
Id. at *42. Second, relying on broad qualitative assertions to establish classwide injury “would
assuredly yield false positives,” i.e., it would attribute “injury” even to purchases that were not
injured. Id. Third, the plaintiffs’ qualitative evidence was too inconclusive to prevent the
defendants from “present[ing] individualized evidence that these statements are untrue for large
numbers of individual purchases and purchasers.” Id. “For these reasons,” Judge Engelmayer
observed, “courts in § 1 cases have consistently rejected attempts to establish classwide antitrust
injury based on documentary or other lay evidence alone.” Id.

         The same reasoning applies here. Plaintiffs argue that broad generalizations selectively
plucked from discovery documents and academic literature are sufficient to establish that the
alleged conspiracy injured all of the estimated 8,000 members of the proposed class throughout
the five-year class period. But the generalized statements cited by Plaintiffs “do not, in terms,
profess to opine on the necessary proposition here: that defendants’ conspiracy, as alleged in this
litigation, unitarily worked antitrust pricing injury on all entities and persons now defined to fall
within the putative class.” In re Aluminum at *41. Furthermore, the relatively few documents
and academic articles that do opine on whether all buy-side firms would be better off if more
swaps were traded on anonymous all-to-all trading platforms expressly conclude that at least
some buy-side firms would be worse off. See, e.g., Defs. Sur-Reply at 2–4 & n.2; Defs.
Response to Pls. Letter re: CFTC Rule, ECF No. 916. As a result, relying on Plaintiffs’
qualitative evidence alone to prove classwide injury “would assuredly yield false positives.” In
re Aluminum at *42. Indeed, if Plaintiffs’ qualitative evidence were accepted as proof of
classwide injury, it would falsely imply that even those swaps executed at bid-ask spreads at or
below zero were injured by the alleged conspiracy.

        Finally, just as in In re Aluminum, even if Plaintiffs were to rely solely on common
qualitative evidence to try to prove classwide injury at trial, Defendants would have a right to
present individualized qualitative and quantitative evidence “for large numbers of individual
purchases and purchasers” to dispute Plaintiffs’ qualitative showing. See In re Aluminum at *42;
see also Defs. Sur-Reply at 5. Individual inquiries into impact and damages therefore would
predominate at trial.

       4. Individual issues in applying the class definition. In re Aluminum reinforces an
independent reason for denying class certification: applying Plaintiffs’ proposed class definition
would require individual analysis of approximately two million swap transactions.

       The proposed class in In re Aluminum was limited to (i) “first-level” purchases of
aluminum (i.e., direct purchases from producers) that were (ii) made under contracts that
incorporated the allegedly-inflated benchmark price. See In re Aluminum at *55. The plaintiffs,
         Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 4 of 6


The Honorable J. Paul Oetken
August 7, 2020
Page 4

however, lacked transaction data sufficient to identify purchases that met those criteria, see id. at
*55 & n.49, and “ha[d] not identified a clean method to sort out such purchases,” id. at *56. As
a result, “individual analysis of each class member’s transactions” would have been necessary to
isolate and identify transactions eligible for inclusion in the class, id. at *57, and the need for this
individual analysis provided an additional reason why individual issues predominated over
common issues, see id. at *55–57.

        Here, identifying the transactions eligible for inclusion in the proposed class would
require an even greater level of individual analysis. The class definition and the motion-to-
dismiss ruling in this case require exclusion of all swaps that were (i) dealer-to-dealer swaps,
(ii) executed in foreign commerce or export commerce, (iii) unsuited by nature for anonymous
all-to-all trading, or (iv) components of a “package” trade. See Defs. Sur-Reply at 14. Plaintiffs
must also exclude all swaps executed at spreads less than or equal to zero “to assure that
defendants [a]re not held liable for losses they did not cause.” In re Aluminum at *57 & n.51.
But Plaintiffs have not presented any “clean method” for identifying such transactions among the
roughly two million swaps executed during the class period. Plaintiffs have usable transaction
data for less than ten percent of those swaps, and even the limited data that they have are often
insufficient to determine a swap’s eligibility for inclusion in the class. See Defs. Sur-Reply at
14–15. Furthermore, according to Plaintiffs and their expert, the data are too “noisy” to permit
identification and exclusion of individual swaps that were executed at bid-ask spreads of zero, at
negative spreads, or at spreads lower than their estimated but-for spreads. See id. at 13.

        Plaintiffs promise that they will devise a means of overcoming these obstacles at some
point after class certification, see Pls. Class Cert. Reply, ECF No. 869, at 64–65, but as Judge
Engelmayer explained, an unproven assurance that a solution will be found in the future “fails to
carry [plaintiffs’] burden now to establish that each requirement of Rule 23 is met by at least a
preponderance of the evidence.” In re Aluminum at *46; see also Defs. Sur-Reply at 15.

        5. Scope of the case. In re Aluminum also applied previously-issued orders limiting the
scope of the case. There, the originally-assigned judge (Judge Forrest) dismissed certain types of
transactions from the case for lack of antitrust standing, see In re Aluminum at *56, and denied
leave to broaden the case to include harm allegedly arising from events in Europe, see id. at *45.
Judge Engelmayer thus restricted the claims of the putative class to the claims permitted by
Judge Forrest. See id. at *45–46, *56. Similarly here, the originally-assigned judge dismissed
for lack of antitrust standing all claims arising from swaps unsuited for anonymous all-to-all
trading, see Class Cert. Opp. at 63–65, and Plaintiffs never sought leave to re-insert those claims
into the case. All such claims are thus beyond the scope of the permissible claims here.

II.     In re Lamictal Direct Purchaser Antitrust Litigation.

        The Third Circuit’s recent decision in In re Lamictal Direct Purchaser Antitrust
Litigation, 957 F.3d 184 (3d Cir. April 22, 2020) (Exhibit B hereto), reinforces the conclusion
that Plaintiffs cannot rely on estimates of average price impact or broad generalizations made in
“economic literature” to provide common proof of classwide injury.
        Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 5 of 6


The Honorable J. Paul Oetken
August 7, 2020
Page 5


        In In re Lamictal, the plaintiffs alleged that the defendants entered into an anticompetitive
agreement to restrict the availability of a generic form of an anti-seizure drug. The plaintiffs
offered three forms of “common evidence” to try to prove classwide injury to a proposed class of
direct purchasers of the drug: (1) “economic literature” discussing the price effects of
competition from generic drugs, (2) a defendant’s internal “pricing forecast” indicating that
competition from generics leads to price-cutting, and (3) data and a model purporting to show the
average prices paid for the drug and “the price each purchaser would have paid” absent the
challenged agreement. See 957 F.3d at 193. Defendants countered that the proposed common
proof of classwide injury “ignored low outlier prices,” failed to acknowledge wide variation in
the prices paid by different purchasers, and impermissibly relied on estimates of “average” price
impact. Id. at 192–94. Without resolving those factual and expert disputes, the district court
certified the proposed class, reasoning that the jury could assess the soundness of the “common
evidence” at trial. See id. at 193–94.

        The Third Circuit vacated the class certification order, holding that “the District Court
abused its discretion when it assumed, absent a rigorous analysis, that averages are acceptable.”
Id. at 194. The court remanded with instructions to resolve, under a preponderance of the
evidence standard, the factual and expert disputes bearing on Rule 23(b)(3)’s predominance
requirement, including whether the plaintiffs’ reliance on averages could potentially “mask
individualized injury.” Id. The court also rejected the plaintiffs’ argument that “so long as their
evidence of class-wide antitrust injury could sustain a jury finding, they meet the predominance
requirement.” Id. at 191. Instead, the court explained, the plaintiffs must “prove by a
preponderance of the evidence that they could establish, through common proof at trial . . . [that]
all class members would have paid less” if not for the alleged antitrust violation—and not just
that a “reasonable juror could believe the common proof at trial.” Id. at 191–92.

        Applying those principles here, Plaintiffs must prove by a preponderance of the evidence
that their proposed common proof of classwide injury—i.e., estimates of the average effects of
the alleged conspiracy and broad generalizations drawn from qualitative evidence—is sufficient
to prove injury to “each individual class member” and does not “mask” wide variation within the
class. Id. at 192, 194. Plaintiffs must also prove the “factual predicates” for their claim of
classwide injury, namely, that all purchasers of the same category of swap paid the same average
spread in the actual world and would have paid the same universally lower spread in the but-for
world. See In re Lamictal, 957 F.3d at 194. Contrary to Plaintiffs’ suggestion, these factual
questions determine whether proposed class members suffered any injury—not just the amount
of any alleged damages—because they determine whether class members actually paid “inflated”
bid-ask spreads. See id.; see also In re Aluminum at *40–42. For all these reasons, In re
Lamictal supports denial of class certification.
        Case 1:16-md-02704-JPO Document 920 Filed 08/07/20 Page 6 of 6


The Honorable J. Paul Oetken
August 7, 2020
Page 6

                                            Respectfully submitted,

                                            /s/ Robert D. Wick
                                            Robert D. Wick

                                            Counsel to the JPMorgan Defendants
